

EXHIBIT 10.34


SUPPORT AGREEMENT

by and between

HUNT COMPANIES FINANCE TRUST, INC.

and

HUNT INVESTMENT MANAGEMENT, LLC

Dated as of March 18, 2019
This SUPPORT AGREEMENT is dated as of March 18, 2019 (the “Effective Date”), by
and between Hunt Companies Finance Trust, Inc., a Maryland corporation (the
“Company”), and Hunt Investment Management, LLC, a Delaware limited liability
company (the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company was formed as a Maryland corporation and elected to, and
intends to continue to, be treated as a real estate investment trust for U.S.
federal income tax purposes;
WHEREAS, the Company and the Manager entered into that certain Management
Agreement, dated as of January 18, 2018 (the “Management Agreement”);
WHEREAS, the Manager has dedicated significant time and resources to the Company
and desires to provide further support and assistance to the Company; and
WHEREAS, the Company and the Manager desire enter into this Agreement on the
terms and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:
Section 1.Definitions.
(a)    The following terms shall have the meanings set forth in this
Section 1(a):
“Agreement” means this Support Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Board of Directors” means the board of directors of the Company.




--------------------------------------------------------------------------------




“Claims” has the meaning set forth on Schedule 1(a) hereto.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Independent Director” means a member of the Board of Directors who is not an
officer or employee of the Manager or any Affiliate thereof and who otherwise is
“independent” in accordance with the rules of the NYSE or such other securities
exchange on which the Common Shares may be listed.
“IRS” means the United States Internal Revenue Service.
“Management Agreement” has the meaning set forth in the recitals of this
Agreement.
“Manager” has the meaning set forth in the introductory paragraph of this
Agreement.
“NYSE” means the New York Stock Exchange, Inc., together with its successors.
“REIT” means a “real estate investment trust” as defined under the Code.
“Special Board Approval” means the approval of a majority of the Independent
Directors.
“Support Amount” means an amount equal to twenty-five percent (25%) of the
Reimbursement Cap during each fiscal year; provided, that, the Support Amount
shall not exceed Five Hundred Sixty-Eight Thousand Dollars ($568,000) in any
fiscal year; provided, further, that, the Manager may, in its discretion, reduce
the Support Amount for any applicable fiscal year to the extent the Manager
determines that such reduction is necessary or appropriate to limit (i) any
adverse effect on the qualification of the Company or any of its Subsidiaries as
a REIT under the Code or (ii) the amount of any fees, penalties or taxes which
may be payable to the IRS.
“Support Cap” shall be an amount equal to the aggregate taxes, penalties and
interest paid by the Company to the IRS (including the amount paid in accordance
with Section 875(b)(5) of the Code plus any related penalties, interest and
additional amounts that may be paid by the Company to the IRS in connection
therewith) for the Company’s failure to satisfy the 75% gross income REIT test
for the taxable year ended December 31, 2018 (the “75% REIT Test”).




--------------------------------------------------------------------------------




(b)    Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Management Agreement.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”
Section 2.    Manager Support and Assignment.
(a)    Subject to Section 2(b), the Manager and the Company agree that the
Manager shall support the Company by agreeing to limit the Manager’s right to
reimbursement under Section 8 of the Management Agreement by reducing the
Reimbursement Cap applicable for any fiscal year under the Management Agreement
by an amount equal to the Support Amount for such fiscal year.
(b)    The aggregate support provided by the Manager pursuant to this Agreement
including Section 2(a) shall not exceed the Support Cap.
(c)    The Manager shall include the applicable Support Amount in any
computation or written statement prepared pursuant to Sections 8(c) and/or 8(d)
of the Management Agreement.
(d)    The Company and the Manager agree that, subject to Special Board
Approval, the form and nature of the support provided pursuant to this
Agreement, but not the Support Amount, may be adjusted to take such other
mutually acceptable form.
(e)    Effective as of the date hereof and in consideration for the support set
forth in this Section 2, the Company does hereby irrevocably assign, transfer,
convey and deliver to the Manager, and the Manager hereby accepts from the
Company, all of the Company’s rights, title and interest in and to any Claims.




--------------------------------------------------------------------------------




Section 3.    Term. This Agreement shall become effective on the Effective Date
and shall continue in operation until the earlier of (i) such time as the
aggregate Support Amounts provided hereunder equal the Support Cap (except for
Section 2(e), which shall survive the termination of this Agreement), (ii)
termination of the Management Agreement in accordance with the terms thereof and
(iii) an automatic termination pursuant to Section 4 of this Agreement.
Section 4.    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement shall not be assignable by the Company,
directly or indirectly, in whole or in part, without the prior written consent
of the Manager, and shall terminate automatically in the event of any purported
assignment by the Company in violation of this Section 4(a); provided that
nothing in this Agreement shall preclude any assignment to lenders for
collateral purposes.
Section 5.    Miscellaneous.
(a)    Notices. Except as otherwise expressly provided herein, any notice or
other communication required or permitted hereunder shall be in writing, and
shall be given either personally or by overnight express courier (such as
FedEx), addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 5). Notices given as aforesaid shall be deemed given and received upon
actual delivery.
The Company:
Hunt Companies Finance Trust, Inc.
230 Park Avenue, 19th Floor
New York, NY 10169
Attention:    Chairman, Audit Committee,
    Board of Directors

The Manager:
Hunt Investment Management, LLC    
230 Park Avenue, 19th Floor
New York, NY 10169
Attention:     Paul Donnelly, General Counsel
Email:         paul.donnelly@huntcompanies.com

with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas
New York, New York 10019-6064
Attention:     Ross A. Fieldston            
Email:         rfieldston@paulweiss.com
Facsimile:    (212) 492-0075


(b)    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective personal representatives, successors and permitted assigns as
provided herein.




--------------------------------------------------------------------------------




None of the provisions of this Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third party.
(c)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
and thereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof and thereof.
(d)    Amendments. Neither this Agreement, nor any terms hereof, may be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
(e)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW EXCEPT THOSE GIVING EFFECT TO THIS CHOICE OF LAW.
EACH OF THE PARTIES HERETO CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT
OF RECORD OF THE FIRST DEPARTMENT OF THE STATE OF NEW YORK OR THE U.S. FEDERAL
COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK.
(f)    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(g)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(h)    Section Headings. The section and subsection headings in this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.




--------------------------------------------------------------------------------




(i)    Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement and all matters incident thereto.
(j)    Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by facsimile or
pdf), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.
(k)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement as
of the date first written above.


HUNT COMPANIES FINANCE TRUST, INC.
By:    /s/ Michael Larsen    
Name:    Michael Larsen
Title:    President




[Signature Page to Support Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement as
of the date first written above.


HUNT INVESTMENT MANAGEMENT, LLC
By:    /s/ Paul Donnelly    
Name:    Paul Donnelly
Title:    EVP / General Counsel




[Signature Page to Support Agreement]

